ARR-PK Document 289 Filed 07/03/19 Page 1 of 3 PagelD #: 6561

  

Gary Meyerhoff Dentons US LLP

1221 Avenue of the Americas
gary.meyerhoff@dentons,com New York, NY 10020-1089
D +1212 768 6740 United States

XR Salans FMC SNR Denton McKenna Long
dentons.com

July 3, 2019

VIA ECF

The Honorable Cheryl L. Pollak
United States Magistrate Judge
United States District Court

for the Eastern District of New York
United States Courthouse

225 Cadman Plaza East

Brooklyn, New York 11201

Re: Toussie v. Allstate Insurance Company, Case No. 1:15-cv-5235-ARR-PK

Dear Magistrate Judge Pollak:

We write to address and correct misrepresentations made in Mr. Stern’s letter of July 2,
2019 which could serve to influence the Court’s now-Ordered in camera review of Plaintiffs’ tax
returns. We regret burdening the record with another letter, but Plaintiffs’ new arguments are
being improperly advanced as if there is a continuing discovery dispute (as opposed to multiple
Orders that resolved the dispute). Those arguments, respectfully, warrant a reply.

Mr. Stern asserts that “the rationale for Allstate’s demands was simple,” offering a
narrow “rationale” for seeking the tax returns and stating that “Allstate has what it was looking
for -- namely an evidentiary admission” that the Toussies did not itemize their property loss
claim. This is a “straw man” argument. Allstate never stated that its discovery rationale should
be interpreted in this way. Plaintiffs’ new argument is just a belated and self-serving
interpretation of the document request itself, one that deceptively ignores what Allstate has
actually stated on the record about the need for this discovery. Allstate does not seek discovery
information to learn whether the Toussies itemized their casualty loss; Allstate seeks discovery
into everything the Toussies told and did not tell the IRS regarding such loss.

Plaintiffs have known what was in their tax returns, including the level of detail they
purportedly provided, all along. They did not attempt to make a “narrow rationale” argument in
their objection to the document request, in the motion to compel briefing, or even in their
Objection to the Report & Recommendation (filed by Mr. Stern on behalf of both Plaintiffs).
Had they done so, Allstate assuredly would have responded to it directly. Even without being so
prompted, Allstate already has offered far broader rationales for the relevance of Plaintiffs’ tax
returns. In its August 2, 2018 letter motion to compel (Dk. 225), Allstate stated to the Court:

Unless Mr. Toussie lied under oath, the Toussies made representations to the
IRS regarding the property that they lost, the value of such property, and the
Cagis 0 ARR-PK Document 289 Filed 07/03/19 Page 2 of 3 PagelD #: 6562
9: e D 5 | TO | S teen ebeTe net ( eler Km Salans FMC SNR Denton McKenna Long

July 3, 2019 dentons.com
Page 2

insurance coverage that was expected to provide reimbursement for the loss.
All of those subjects are central to this case... .

Representations to the IRS (likely prior to September 2013) regarding the
loss, such as what was lost and its value, whether property was lost to flood
versus theft, and whether insurance coverage was expected, are highly
relevant to the claims and defenses in this case.

Dk. 225, p. 4.

In Defendant’s Response to Plaintiffs’ Objection to Magistrate Judge Pollak’s February 6,
2019 Report and Recommendation (Dk. 256), the Objection Mr. Stern filed, Allstate stated:

The information the Toussies did or did not provide to the IRS in their tax
filings is obviously relevant when one considers the chronology of events at
issue. Plaintiffs did not submit the $3.9 million Theft claim until February
2015. That claim dwarfed all of Plaintiffs’ other Sandy-related insurance
claims combined. Allstate suspects that this claim may have been fabricated
sometime between September of 2013 and February of 2015. The tax
schedules at issue are the sole known instance in which the Toussies may have
formally documented their theft and casualty losses and their expected
insurance coverage before or after making their belated UPP theft claim to
Allstate in 2015. These documents are relevant on that basis alone.

They are also relevant in determining whether Mr. Toussie misrepresented a
material fact about his insurance claim when he stated in court, under oath, that
“[t]he IRS could verify that I lost over $50 million dollars.” (Transcript, Dk.
31, 172:12-17.)

KOK

The tax schedule valuation Plaintiffs placed on property similar to the
allegedly stolen items could also be relevant to whether Plaintiffs over-valued
items on the Theft claim list. There are multiple grounds upon which to find
the tax records at issue relevant, and Plaintiffs’ objection fails to address any
of them.

Dk. 256, pp. 17-18.

Plaintiffs thus already know that Allstate’s rationale for seeking the tax returns is not the
“straw man” Mr. Stern erects and knocks down. Even if the returns do not contain the kind of
itemization Mr. Toussie claims was not provided to the IRS in his carefully crafted Declaration,
any description at all of the circumstances surrounding Plaintiffs’ Hurricane Sandy losses is
relevant to the counterclaims. Such descriptions will either corroborate or contradict Plaintiffs’
Cagteures O ARR-PK Document 289 Filed 07/03/19 Page 3 of 3 PagelD #: 6563

KA DENTONS The Honorable Cheryl L. Pollak KR Salans FMC SNR Denton McKenna Long

July 3, 2019 dentons.com
Page 3

shifting story on whether they “lost everything.” If there truly is only a lump sum claim made
without itemization, the tax returns could include indicia of how this purported lump sum was
calculated. Even the absence of detail or information could be relevant, for example, if Plaintiffs
failed to state in 2012 that any losses were caused by theft or looting. The tax returns may
include admissions, contradictions of other statements in the record, or admissions by silence, all
of which will be relevant and proper discovery concerning the central issues in this case.!

As to the interrogatories, Plaintiffs offer no argument on Interrogatory 10 (identify tax
preparer(s) and related information) other than to claim that Allstate really does not need the
information. Allstate does not accept at face value the Toussies’ claim that no itemization of the
Toussies’ casualty loss was done by anyone, including their accountants. Again, Plaintiffs
cannot be trusted on this subject any more than they could be when they misrepresented that the
boxes of property removed from 290 Exeter Street “currently are located at 285 Coleridge Street,”
while hundreds of boxes sat at CFASS. (Dkt. 71.) As to Interrogatories 11 and 12, those
questions are not limited to providing only the information that may also have been presented in
itemizations in the tax returns themselves. It is the absence of that detail (if it is really absent)
that requires full responses to the Interrogatories. Unless Mr. Toussie picked the number $47
million for his casualty loss with absolutely no support or calculations, that is detail that must be
provided in response to these interrogatories.

Tax returns are not sacrosanct. Production of returns should only be restricted where it is
harassing, not where multiple cogent grounds for their relevance have been presented. Allstate
respectfully requests that the Court consider all of the possible ways in which these returns could
constitute relevant evidence or proper discovery under the broad discovery standards of this
Court and order that they be turned over to Allstate, subject to the Protective Order already
entered. Respectfully, to do otherwise would sanction the brand of litigation conduct that
Plaintiffs are foisting upon this Court, which already Ordered that these returns be produced to
Allstate unless they do not claim Hurricane Sandy losses.

Respectfully,
Gary Meyerhoff

ce: All parties of record (via ECF)

 

' Plaintiffs also continue to avoid producing the 2013, 2014, and 2015 returns without commenting at all on their
contents in Mr. Toussie’s declaration, or in any of the multiple letters the Court has received from Mr. Stern and Mr.
Hamburger, even though my prior letter to the Court raised that issue. What was presented in the 2012 return may
have been qualified or detailed in subsequent returns or filings, all of which would be responsive to the document
request.
